DETAILED ACTION
The response filed 11/1/21 is entered. Claims 1 and 10 are amended. Claims 1-18 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Response to Arguments
Applicant’s arguments filed on 11/1/21 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamkin, US-20190243130 in view of Laffont, US-20200051320.
In regards to claim 1 and the associated method claim 10, Lamkin discloses a light field near-eye display device configured to be disposed in front of an eye of a user 
Lamkin does not disclose expressly wherein a distance is between the at least one lens and the lens array, the at least one lens has an optical power.
Laffont discloses a near-eye display (Par. 0002) with an adjustable optical system (Fig. 9; Par. 0160) for correcting myopia, hyperopia, presbyopia or astigmatism (Par. 0011) utilizing a focusing lens (Fig. 9, 56 lens barrels, i.e. lens system) separate 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the adjustable optical system of Laffont can be placed directly in front of the eyes in the path of the image from the display of Lamkin to the eyes of a user thus adding another “at least one lens” (Laffont Fig. 9, 56 lens barrels, i.e. lens system). The motivation for doing so would have been to provide dynamic refocusing of the view of the user (Laffont Par. 0017).
Therefore, it would have been obvious to combine Laffont with Lamkin to obtain the invention of claims 1 and 10.
In regards to claim 2 and the associated method claim 11, Lamkin and Laffont, as combined above, disclose the processor is configured to: readjust a plurality of coordinates of a pupil of the eye corresponding to equivalent lens array data of the lens array and the at least one lens calculated based on normal vision data according to the equivalent lens array data and the aberration data of the eye (Lamkin Par. 0165 providing electronic vision correction to a normal vision data based on the user’s eye aberrations); and 20redesignate a plurality of light ray vectors incident into the plurality of coordinates of the pupil of the eye according to the plurality of coordinates of the pupil of the eye which are readjusted and the equivalent lens array data (Lamkin Par. 0165 
In regards to claim 3 and the associated method claim 12, Lamkin and Laffont, as combined above, disclose the processor is configured to determine a content of the light field virtual image at an intersection of a straight line drawn along each of the plurality of light ray vectors and the light field virtual image and -15-File: 096504usfcommand a pixel of the display corresponding to each of the plurality of light ray vectors to display the content (Lamkin Par. 0175-0183 providing the output image based on a mathematical transformation on the image input and the user’s ophthalmological prescription).  
In regards to claim 4 and the associated method claim 13, Lamkin and Laffont, as combined above, disclose a storage device configured to store the equivalent lens array data calculated based on the normal vision 5data, wherein the processor retrieves the equivalent lens array data from the storage device and readjusts the plurality of coordinates of the pupil of the eye corresponding to the equivalent lens array data according to the aberration data of the eye (Lamkin Par. 0184 software, i.e. program on a storage device, can be reconfigured based on optical changes, i.e. prescription changes).  
In regards to claim 5 and the associated method claim 14, Lamkin and Laffont, as combined above, disclose the processor is configured to: 10receive the normal vision data (Lamkin Fig. 43 and 44; Lamkin Par. 0167 no vision correction is performed); and calculate the equivalent lens array data based on the normal vision data and store the equivalent lens array data in the storage device (Lamkin Par. 0166 correcting the vision 
In regards to claim 6 and the associated method claim 15, Lamkin and Laffont, as combined above, disclose the aberration data of the eye comprises a degree of myopia or a degree of hyperopia, a degree of astigmatism, a 15direction of astigmatism, or a combination thereof (Lamkin Par. 0093 correcting for near-sightedness, far-sightedness, astigmatism).  
In regards to claim 7 and the associated method claim 16, Lamkin and Laffont, as combined above, disclose the aberration data of the eye comprises a degree of myopia or a degree of hyperopia, a degree of astigmatism, a direction of astigmatism, or a combination thereof (Lamkin Par. 0093 correcting for near-sightedness, far-sightedness, astigmatism), and the processor is configured to: multiply coordinates of the pupil in two directions perpendicular to an optical axis of the at 20least one lens by a proportionality constant to readjust the plurality of coordinates of the pupil corresponding to the equivalent lens array data, wherein the proportionality constant is calculated based on the degree of myopia or the degree of hyperopia (Lamkin Par. 0174-0184 provide the mathematical transformations, including multiplying the coordinates in 2 directions, to correct for near-sightedness, far-sightedness, astigmatism, etc…).  
In regards to claim 8 and the associated method claim 17, Lamkin and Laffont, as combined above, disclose the aberration data of the eye comprises a degree of myopia or a degree of hyperopia, a degree of astigmatism, a 25 direction of astigmatism, or a combination thereof (Lamkin Par. 0093 correcting for near--1 reverses rotation matrix R).  
In regards to claim 9 and the associated method claim 18, Lamkin and Laffont, as combined above, disclose the at least one lens comprises a first lens (Lamkin Fig. 16, 1640b filtering lens on emission side) and a second lens (Lamkin Fig. 16, 1640a filtering lens on incoming side), wherein the lens array (Lamkin Fig. 8, 720A and 720B micro lens array) is disposed between the first lens (Lamkin Fig. 16, 1640b filtering lens 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        1/12/2022



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622